Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-14 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches A method of a fingerprint sensing system of extracting at least one fingerprint descriptor from an image captured by a fingerprint sensor for enrolment in the fingerprint sensing system, comprising:
capturing a plurality of images of a finger contacting the fingerprint sensor;
detecting at least one fingerprint feature in each captured image;
extracting fingerprint data from an area surrounding a location of the detected feature in each captured image; and
extracting a single fingerprint descriptor corresponding to the area by performing a transform of the fingerprint data extracted from the area surrounding the location of the detected feature in each captured image, wherein a size of the area is selected such that the area comprises sufficient information to allow a duplicated descriptor to be discarded for the plurality of captured images.  
Claim 10 is allowed for similar reasons as claim 1.  
Claims 2-9 and 11-14 are allowed for being dependent upon aforementioned independent claims 1 and 10, respectively 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0272586 A1 to Russo
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624